DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 11/23/2021 is acknowledged.
Claims 1 and 14 are amended.
Claims 9 and 22 are cancelled.
Claims 27 and 28 are new.
Claims 1-8,10-21, and 23-28 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4,7,8,12-17,20,21, and 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fakoorian (US 20190261354) in view of Sundararajan (US 20190349974).


Re claim 1:
Fakoorian discloses receiving, by a user equipment (UE), a plurality of configuration profiles for configured grant transmission (Para.[0094]  In this case, the UE may receive multiple active configured grant-free configurations for a given bandwidth part (BWP) of a serving cell); 
transmitting, by the UE, (Para.[0094]  Each grant-free configuration may support a different service type, traffic type, MCS target, etc. The UE can select the particular grant-free configuration to use, based in part, on the expected traffic or service type, MCS target, latency target, etc. for the grant-free communications); and 
transmitting data, by the UE, using the selected configuration profile; (Fig.7 ref. 706 Perform Grant-Free Communications with a base station based on at least one of the first configuration or the second configuration).
Fakoorian does not explicitly disclose transmitting an indication of a selected configuration; wherein the indication is multiplexed with the data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to multiplex the indication with data as an obvious variant of sending an indication separate from data.
Sundararajan discloses transmitting an indication of a selected configuration (Para.[0040]  For example, the UE may embed information within an SR that the base station may use to identify whether the SR is associated with a grant-free uplink configuration, and if the SR is associated with a grant-free uplink configuration, the particular grant-free uplink configurations of a set of grant-free uplink configurations with which to associate the SR);
wherein the indication is multiplexed with the data (Para.[0078] UE 115 transmits an SR in parallel with a grant-free data transmission and Para.[0079]  the UE 115 may include in the SR an indication as to whether the SR is associated with a grant-free uplink configuration and ).
Fakoorian and Sundararajan are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fakoorian to include transmitting an indication of a configuration as taught by Sundararajan in order to reduce complexity by reducing the amount of blind decoding a base station performs (Sundararajan Para.[0039-0040]).
Re claim 2:
Fakoorian discloses selecting, by the UE, the selected configuration profile based on at least one of the following criteria: traffic type, application requirements, packet size, device location, mobility, and channel condition (Para.[0094]  Each grant-free configuration may support a different service type, traffic type, MCS target, etc. The UE can select the particular grant-free configuration to use, based in part, on the expected traffic or service type, MCS target, latency target, etc. for the grant-free communications).
Re claim 3:
Fakoorian discloses receiving the plurality of configuration profiles from a base station (Fig.8 ref. 806 Send the first configuration and the second configuration to at least one user equipment and Para.[0091]  Operations 800 may be performed, for example, by a base station that supports URLLC (e.g., a gNB), such as BS 110 shown in FIG. 1).

Re claim 4:
Fakoorian discloses transmitting to the base station (Fig.7 ref. 706 Perform Grant-Free Communications with a base station based on at least one of the first configuration or the second configuration).
Re claim 7:
Fakoorian does not explicitly disclose wherein transmitting, by the UE, an indication of a selected configuration profile comprises transmitting the indication separately from the data.
Sundararajan discloses wherein transmitting, by the UE, an indication of a selected configuration profile comprises transmitting the indication separately from the data (Para.[0079]  For example, the UE 115 may include in the SR an indication as to whether the SR is associated with a grant-free uplink configuration, and if so, which particular grant-free uplink configuration the SR is associated.  For example, the UE 115 may transmit the grant-free data transmission on a first carrier or using a first RAT and transmit the SR on a second carrier or using a second RAT).
Fakoorian and Sundararajan are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fakoorian to include transmitting an indication of a configuration as taught by Sundararajan in order to reduce complexity by reducing the amount of blind decoding a base station performs (Sundararajan Para.[0039-0040]).
Re claim 8:
Fakoorian discloses wherein the selected configuration profile specifies a plurality of data resource blocks, (Para.[0099]  Each grant-free/SPS configuration can include several parameters for the (initial or retransmissions) grant-free/SPS transmissions. The ).
Fakoorian does not explicitly disclose the indication indicates which data resource blocks contains data to be decoded by a receiving device.
Sundararajan discloses the indication indicates which data resource blocks contains data to be decoded by a receiving device (Para.[0078]  When the transmission is not detected and decoded (e.g., because of a collision on a contention-based channel, or for other reasons), the base station 105 may use the SR as a trigger to decode the grant-free transmission and Para.[0079]  In some cases, the base station 105 may determine not to provide an uplink grant in response to the SR if the base station 105 detects and decodes the associated grant-free transmission successfully and Para.[0084]  When the base station 105-a receives the SR 205 according to these techniques, the base station 105-a may identify one or more grant-free uplink configurations with which the SR 205 is associated, and accordingly may determine which particular resources to decode (i.e., the resources on which the UE 115-a transmitted the uplink transmission 210).).
As shown above, Sundararajan discloses sending an indication of the configuration and a base station using the indication to determine the resources to decode.  Sundararajan does not explicitly state the indication indicates which data resource blocks contains data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the indication in Sundararajan to include which resource blocks contains data because the indication is used to determine the resources to decode and resource blocks are a well-known type of resource.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fakoorian to include transmitting an indication of a configuration as taught by Sundararajan in order to reduce complexity by reducing the amount of blind decoding a base station performs (Sundararajan Para.[0039-0040]).
Re claim 12:
Fakoorian does not explicitly disclose transmitting, by the UE, a control message comprising: a request for a new configuration profile; a release of a configuration profile; and a message indicating a transmission parameter change for a given configuration profile.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to send a control message indicating a parameter change in order for the receiving device to correctly decode the data, as also suggested in Sundararajan (Para.[0040,0084]).
Re claim 13:
Fakoorian discloses receiving, by the UE, a triggering indication prompting a reselection from the plurality of configuration profiles (Fig.10 ref. 1004 Receive Feedback Associated with the initial grant-free transmission from the BS and ref. 1006 Determine whether to send at least one subsequent grant-free transmission, based on the feedback and Para.[0095]  In another example, the first configuration (e.g., in operations 702, 802) may be for the initial TB transmission and the second configuration (e.g., in operations 704, 804) may be for TB retransmission(s)); and 


Sundararajan discloses transmitting, by the UE, an indication of the reselection (Para.[0040]  For example, the UE may embed information within an SR that the base station may use to identify whether the SR is associated with a grant-free uplink configuration, and if the SR is associated with a grant-free uplink configuration, the particular grant-free uplink configurations of a set of grant-free uplink configurations with which to associate the SR – where Fakoorian discloses the reselection).
Fakoorian and Sundararajan are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fakoorian to include transmitting an indication of a configuration as taught by Sundararajan in order to reduce complexity by reducing the amount of blind decoding a base station performs (Sundararajan Para.[0039-0040]).
Re claim 14:	Claim 14 is rejected on the same grounds of rejection set forth in claim 1.  Fakoorian further discloses a processor and non-transitory machine readable medium (Fig.4).
Re claim 15:	Claim 15 is rejected on the same grounds of rejection set forth in claim 2.
Re claim 16:	Claim 16 is rejected on the same grounds of rejection set forth in claim 3.
Re claim 17:	Claim 17 is rejected on the same grounds of rejection set forth in claim 4.
Re claim 20:	Claim 20 is rejected on the same grounds of rejection set forth in claim 7.
Re claim 21:	Claim 21 is rejected on the same grounds of rejection set forth in claim 8.
Re claim 25:	Claim 25 is rejected on the same grounds of rejection set forth in claim 12.
Re claim 26:	Claim 26 is rejected on the same grounds of rejection set forth in claim 13.
Re claim 27:
Fakoorian discloses wherein the selected configuration profile includes at least one of: a hybrid automatic repeat request (HARQ) process ID; a repetition; a source ID; a destination ID; a configuration index; a time-frequency resource; a modulation and coding scheme (MCS); and a demodulation reference signal (DMRS) (Para.[0099]  Each grant-free/SPS configuration can include several parameters for the (initial or retransmissions) grant-free/SPS transmissions. The parameters can include at least one of a number of time repetitions and/or (allocated) frequency resources, transmit power, waveform type, rank and precoding matrix, demodulation reference signal (DMRS) configuration, RV sequence, transport block size (TBS), etc. In some cases, the number of repetitions can be semi-statically updated (e.g., by RRC reconfiguration or MAC-CE signaling or activation DCI) as the link quality (e.g., as reported by the via CQI or RRM measurements) changes and Para.[0101]  RV index).
Re claim 28:	Claim 28 is rejected on the same grounds of rejection set forth in claim 27.

Claims 5,6,18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fakoorian in view of Sundararajan as applied to claims 1 and 14 above, and further in view of Chen (US 20210168814).
Re claim 5:
As discussed above, Fakoorian in view of Sundararajan meets all the limitations of the parent claims.
Fakoorian discloses (Para.[0077]  Generally, a sidelink signal may refer to a signal communicated from one subordinate entity (e.g., UE1) to another subordinate entity (e.g., UE2) without relaying that communication through the scheduling entity (e.g., UE or BS), even though the scheduling entity may be utilized for scheduling and/or control purposes).
Fakoorian does not explicitly disclose the selected configuration profile is a sidelink configuration profile; transmitting using the sidelink configuration profile.
Chen discloses the selected configuration profile is a sidelink configuration profile; transmitting using the sidelink configuration profile (Fig.4 ref. 1. Configuration information about a sidelink BWP and/or sidelink BWP mapping information and ref. 2 Determine which sidelink BWP may be used for the data transmission according to the PPP/PDB/5QI/QFI/priority corresponding to the sidelink data/logical channel and Fig.9 V2X sidelink data transmission).
Fakoorian and Chen are analogous because they both pertain to data communications.
(Chen Para.[0007]).
Re claim 6:
Fakoorian discloses the UE operates as a cooperating user equipment (CUE); the another UE operates as a target user equipment (TUE); and the CUE and the TUE are in a UE co-operation group (Para.[0077]  Generally, a sidelink signal may refer to a signal communicated from one subordinate entity (e.g., UE1) to another subordinate entity (e.g., UE2) without relaying that communication through the scheduling entity (e.g., UE or BS), even though the scheduling entity may be utilized for scheduling and/or control purposes).
As shown above, Fakoorian discloses UEs communicating using sidelink signals.  Fakoorian does not explicitly disclose the UEs are CUE, TUE, and in a co-operation group.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that UE’s involved in sidelink communications are CUE, TUE, and in a co-operation group, as also shown in Maaref (US 20170339530 Figure 2).
Re claim 18:	Claim 18 is rejected on the same grounds of rejection set forth in claim 5.
Re claim 19:	Claim 19 is rejected on the same grounds of rejection set forth in claim 6.

Claims 10,11,23, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fakoorian in view of Sundararajan as applied to claims 1 and 14 above, and further in view of Catt (3GPP TSG-RAN WG2 Meeting 105 R2-1900152 “Multiple active SPS and Configured Grant Configurations” – available 02/15/2019) .
Re claim 10:

Fakoorian does not explicitly disclose wherein the indication is sent using a Media Access Control (MAC) Control Element (CE).
Catt discloses wherein the indication is sent using a Media Access Control (MAC) Control Element (CE) (Page 3 Section 2.2.3 One possible solution is to attach configured grant configuration related information to the MAC CE, for example the index of the configured grant configuration).
Fakoorian and Catt are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fakoorian to include an indication using a MAC CE and an index as taught by Catt in order to notify which configured grant configuration has been activated/deactivated to the network (Catt Page 3 Section 2.2.3).
Re claim 11:
As discussed above, Fakoorian in view of Sundararajan meets all the limitations of the parent claims.
Fakoorian does not explicitly disclose wherein the indication comprises at least one of: a configuration index; and a configuration profile switching message.
Catt discloses wherein the indication comprises at least one of: a configuration index; and a configuration profile switching message (Page 3 Section 2.2.3 One possible solution is to attach configured grant configuration related information to the MAC CE, for example the index of the configured grant configuration).
Fakoorian and Catt are analogous because they both pertain to data communications.
(Catt Page 3 Section 2.2.3).
Re claim 23:	Claim 23 is rejected on the same grounds of rejection set forth in claim 10.
Re claim 24:	Claim 24 is rejected on the same grounds of rejection set forth in claim 11.

Response to Arguments
Applicant's arguments filed 11/23/2022 have been fully considered but they are not persuasive.
In the remarks, Applicant contends Sundararajan does not disclose wherein the indication is multiplexed with the data.  Applicant’s rationale is the disclosure in Sundararajan of the UE indicating the selected configuration in a SR would not read on the claimed limitation because if a UE could just send data, it would not need to send a scheduling request.
The Examiner respectfully disagrees.  Sundararajan discloses wherein the indication is multiplexed with the data (Para.[0078] UE 115 transmits an SR in parallel with a grant-free data transmission and Para.[0079]  the UE 115 may include in the SR an indication as to whether the SR is associated with a grant-free uplink configuration and Para.[0059]  MIMO communications may employ multipath signal propagation to increase the spectral efficiency by transmitting or receiving multiple signals via different spatial layers, which may be referred to as spatial multiplexing. The multiple signals may, for example, be transmitted by the transmitting device via different antennas or different combinations of antennas).  
With regards to Applicant’s statement “if a UE could just send the data, it would not need to send a scheduling request at all”:  Sundararajan explicitly disclose sending data simultaneously with the scheduling request (Para.[0078] UE 115 transmits an SR in parallel with ).  Furthermore, the serving request also serves the purpose of informing the base station of what configuration is used so that the base station knows which particular resources to decode for the uplink transmission (Para.[0040]  For example, the UE may embed information within an SR that the base station may use to identify whether the SR is associated with a grant-free uplink configuration, and if the SR is associated with a grant-free uplink configuration, the particular grant-free uplink configurations of a set of grant-free uplink configurations with which to associate the SR. In some cases, the base station may not provide an uplink grant in response to the SR if the base station detects and decodes the associated grant-free transmission successfully. When the base station receives the SR according to these techniques, the base station may identify one or more grant-free uplink configurations with which the SR is associated, and accordingly may determine which particular resources to decode).  Thus, the serving request can be sent along with data.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD SAJID ADHAMI whose telephone number is (571)272-8615. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD S ADHAMI/               Primary Examiner, Art Unit 2471